ORDER
*1197Discussions have continued between the Environmental Protection Agency and officials of the State of Washington pending argument and, with the approval of the court, after argument in anticipation of a settlement of the issues. It now appears that the Washington plan has been modified and may be further modified to accommodate objections between parties.
Because negotiations are ongoing and the issues not clearly joined the petition in No. 72-2147 is dismissed without prejudice to a later refiling should any issues remain in disagreement.
It is ordered that No. 72-2145 is hereby submitted for decision upon the basis of the briefs, oral argument, and the supplementary memoranda and stipulations filed subsequent to oral argument.